Title: From George Washington to Lieutenant Colonel Henry Bicker, 2 June 1777
From: Washington, George
To: Bicker, Henry



Sir
Camp at Middle Brook June 2d 1777

I have receiv’d Information that the Regiment under your command have refused to do duty, or come to Camp for that purpose giving as their reason that they were set at Liberty on Parole & are therefore afraid of falling a second time into the Enemy’s hands—This I would willingly disbelieve—as I cannot be of opinion that any Officer would suffer Men to Act or speak in that manner—as they must be Sensible that Men were not Enlisted merely to make use of the Public Money & provision & when call’d to real service, pretend to give any excuse for not complying with Orders, I should suppose there cannot be a great many of them under these Circumstances, & if there are they must have known the Conditions at the time of Enlistment. I therefore desire that you may Join the Army under my Command with all convenient expedition, bringing with you all the Men of your Regimt which you can Collect, & leaving behind you a proper Officer to bring on the rest.
